Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This communication is a Non-Final Office Action on the merits. Claims 1-6, 8, 9-14, 16, 17, 19, 20 and 21, are currently pending and have been considered below. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17, 19 and 20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method of gathering data on the sharing of image data.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019).).
Step 1: Does the Claim Fall within a statutory Category?
Yes. Claims 17, 19 and 20 are a method, and therefore are directed to the statutory class of process.
Step 2A: Prong 1: Is a judicial Exception Recited?
Yes.
Independent Claim 17: Identifies Abstract Ideas and Additional Elements using Broadest Reasonable Interpretations as follows:
storing, one or more content item placements, purchased by a user, for content items in a publishing system, wherein the one or more content item placements are purchased on the one or more publishing systems;
storing a campaign provided by the user, the campaign associated with the one or more content item placements and including a plurality of content item sets that each are associated with a respective set of selection rules and each content item set being associated with one or more creative groups, wherein each creative group includes content items that are associated with a same concept describing a same product, service, or idea with a particular image but have at least one differing asset parameter;
receiving a request for a content item from the publishing system, the request received from the publishing system specifying a target content item placement, and including selection information, wherein the selection information comprises information identifying a viewing user, targeting criteria associated with the viewing user, supported content item types associated with the viewing user, and dimensions for a content item slot;
identifying the campaign based in part on the specified target content item placement being included in the one or more placements;
identifying a viewing user based in part on the content item selection information;
selecting a content item set included in the identified campaign
selecting a content item within the selected content item set based in part on the selection rules associated with the selected content item set, wherein the selection rules comprise targeting criteria, priority information, and frequency information indicative of how often a particular content item is provided, the selection rules influencing selection of the creative group and configured by a content item provider; and
providing the selected content item to automatically fill the content item placement
 
Dependent Claims
The dependent claims were examined to determine if they overcame the deficiencies of the independent claim and they did not.
For example:
Claim 19 further deals with the selection rules
Claim 19 further deals with selecting the content item set based on rules such as ranking, and user characteristics


Step 2A: Prong 2: Is the Abstract Idea Integrated into a Practical Application?
No. the judicial exception is not integrated into a practical application. And the additional elements (online system, client device) in the independent and dependent claims) alone or in combination do not:
(i) improve technology in form or function, (ii) use a particular machine, (iii) effect a transformation, or (iv) apply meaningful use beyond general linking. Rather the online system, client device is field of use– MPEP 2106.05 (h)


Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. 
     
Therefore Claims 1-20 are rejected. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1, 2, 8, 9, 10, 16, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholas et al. (US 20060026067), in view of Colas et al. (US 20030046152), in view of Pasila et al. (US 20150134445), and further in view of Conrad (US 20150149274).  
Independent Claim 1:
Nicholas discloses
A method comprising:
storing on an online system one or more content item placements, purchased by a user for content items in a publishing system, the publishing system different than the online system 
(see Nicholas [0148], FIGS 5, 6… a newspaper publisher of a newspaper having a region of commercial influence (e.g., region RCI in FIG. 5), a manager of web server 131, and ad advertiser of the newspaper are enlisted to facilitate an on-line advertising of one or more advertisements of the advertiser on telecommunication system 100. In one embodiment of stage S432, the newspaper publisher contacts each advertiser of the newspaper to ascertain any interest in advertising on web pages of content providers of telecommunication system 100 such as content server 131a…FIG. 6 shows ad content items are retrieved).
storing a campaign provided by the user, the campaign associated with the one or more content item placements and including a plurality of content item sets that each are associated with a respective set of selection rules and each content item set being associated with one or more creative groups, 
(see Nicholas FIG. 40 campaign 1 at 513, content placement ads 1-4 at 514-517, FIG. 43 on rules for which terms to include in the target list at 608 and which terms to avoid in the list at 610).
receiving a request for a content item from the publishing system, the request specifying a target content item placement, and including selection information
(see Nicholas [0087]… ad selection node 140 includes a targeted ad server 141a and an associated database DB4 as illustrated in FIG. 3 for managing a selection of which advertisement or advertisements are to be communicated with the requested information from content provider node 130 to user node 120 in accordance with the present invention).
identifying the campaign based in part on the specified target content item placement being included in the one or more placements, the campaign including a plurality of campaign item sets that are associated with a respective set of selection rules and each content item set being associated with one or more creative groups 
(see Nicholas FIG. 42 where targeted ads 1-5 are selected at 555…see Nicholas FIG. 40 campaign 1 at 513, content placement ads 1-4 at 514-517, FIG. 43 on rules for which terms to include in the target list at 608 and which terms to avoid in the list at 610).
providing the selected content item to fill the content item placement 
(see Nicholas FIG. 42 where targeted ads 1-5 are selected at 555, and ad 3 is selected as the default ad).
Nicholas does not disclose
wherein each creative group includes content items that are associated with a same concept describing a same product, service, or idea with a particular image but have at least one differing asset parameter; 
wherein the selection information comprises information identifying a viewing user, targeting criteria associated with the viewing user, supported content item types for a client device associated with the viewing user, and dimensions for a content item slot;

selecting the at least one content item set included in the one or more placements selecting the identified campaign, the selecting being based in part on the selection information and a set of selection rules associated with the content item set 
selecting the creative group within the selected content item set based in part on the selection rules associated with the selected content item set 
wherein the selection rules comprise targeting criteria, priority information, and frequency information indicative of how often a particular content item is provided, the selection rules influencing selection of the creative group and configured by a content item provider;
selecting a content item within the selected creative group using portions of the  selection information and one or more asset parameters associated with the content items in the selected creative group, the one or more asset parameters comprising a size parameter that automatically defines the dimensions of the content item;
Colas teaches
wherein each creative group includes content items that are associated with a same concept describing a same product, service, or idea with a particular image but have at least one differing asset parameter; 
(see Colas [0215] which discusses creative group [gallery ad, and ad master] via “ After selecting "Admin Only" 1701, the Publisher PrePress Administrator is presented with the logon dialog box 1702, shown in FIG. 17B. If logon is successful, a listing is displayed of the areas that the Publisher PrePress Administrator is responsible for, as illustrated in FIG. 28 in a preferred gallery ad embodiment and FIG. 29 in a preferred in-column ad embodiment – which shows ad templates with differing parameters (sizes). See FIGS. 11A-c for ad images
See FIG. 19 – list of ad masters with specific size templates
See [0069] and FIG 24B which shows an ad master of several ads for products [houses]).

Pasila teaches
selecting the at least one content item set included in the one or more placements selecting the identified campaign, the selecting being based in part on the selection information and a set of selection rules associated with the content item set 
(see Pasila …[0026] … An interface module 120 may include or be configured to execute a rule set for each enquiry originating from a user terminal 100 while accessing content in server 112 of the publisher. The rule sets may direct an enquiry for advertisement content to a relevant pool. An exemplary rule set could include stating that the content in an accessed web site is based on the themes "sport" and "tennis" with instructions that "tennis" is a subcategory of "sport". The stated rule set would direct the enquiry first to the pool having the product theme "tennis". If the pool includes feasible advertisements, one or more advertisements may be provided to user terminal 100 either directly or via server 112. If the product theme pool "tennis" does not have feasible advertisements, the interface module 120 could then access a pool having products related to the parent theme of the accessed web site, for example, the theme "sports").
selecting the creative group within the selected content item set based in part on the selection rules associated with the selected content item set 

Therefore, from the teaching of Pasila, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ad campaign system of Nicholas in view of Colas to include the above claim element as taught by Pasila in order to ensure advertisers ads are matched to publisher content.
Conrad teaches
wherein the selection information comprises information identifying a viewing user, targeting criteria associated with the viewing user, supported content item types for a client device associated with the viewing user, and dimensions for a content item slot;

wherein the selection rules comprise targeting criteria, priority information, and frequency information indicative of how often a particular content item is provided, the selection rules influencing selection of the creative group and configured by a content item provider;
(see Conrad [0047, 0049, 0051, 0082] which discusses the marketer’s use of ranking, priority rules, criteria, ad frequency, etc. regarding ad selection and generation).
selecting a content item within the selected creative group using portions of the  selection information and one or more asset parameters associated with the content items in the selected creative group, the one or more asset parameters comprising a size parameter that automatically defines the dimensions of the content item;
(see Conrad [0060, 0063] which discuss automatic dimensioning of ads)

Claims 2, 10:
Nicholas discloses
the targeting criteria associated with the viewing user comprises age, gender, location, previous visits to a website associated with the content item
(see Nicholas [0120] which discusses use of history data, age, demographics, location etc. to target audiences)
The Combination of Nicholas, Colas and Pasila does not disclose
the targeting criteria associated with the viewing user comprises, type of client device and the dimensions for the content slot comprises a range of standard dimensions.
Conrad teaches
the targeting criteria associated with the viewing user comprises age, gender, location, previous visits to a website associated with the content item, type of client device and the dimensions for the content slot comprises a range of standard dimensions.
(see Conrad [0061, 0062, 0065] and FIGS 5, 8 which discuss and show… targeting based on user viewing/interaction, type of device, and dimensions for the ad slot  via [0061] The marketer has the ability to select what happens when the web user moves their curser over the advertisement [user identification]. [0062]…The marketer would place and size the text box where the marketer wished to have their product/service key phrase displayed within the 4P banner (display) advertisement. For the example in FIG. 4, this is in the lower area of the advertisement (585). The marketer would also select the font, the color (solid, pattern or animation) .. [0065] Mobile banner (display) advertisements are smaller on portable devices so they are set up for mobile applications in advance. 4P mobile banner (display) advertisements are set up the same way that a standard 4P banner (display) advertisement is set up .. except they are in a smaller format. FIG. 5 (500) would have advertisement sizes specific for mobile applications [types of user devices]).
Therefore, from the teaching of Conrad, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ad campaign system of Nicholas in view of Colas and Pasila to include the above claim element as taught by Conrad in order to ensure advertisers ads are matched to publisher content, users and user devices and ad dimensions.
Claims 8, 16:
The Combination of Nicolas, Colas, and Pasila does not disclose
selecting an content item within the selected creative group using portions of the  selection information and one or more asset parameters associated with the content items in the selected creative group, comprises: automatically checking portions of the selection information against one or more of the asset parameters.
Conrad teaches
selecting an content item within the selected creative group using portions of the  selection information and one or more asset parameters associated with the content items in the selected creative group, comprises: automatically checking portions of the selection information against one or more of the asset parameters.
(see Conrad [0060, 0063] which discuss automatic dimensioning of ads)

Independent Claim 9:
Nicolas discloses
A computer-implemented method comprising:
receiving a request for a content item from the publishing system, the request specifying a target content item placement, and including selection information
(see Nicholas [0087]… ad selection node 140 includes a targeted ad server 141a and an associated database DB4 as illustrated in FIG. 3 for managing a selection of which advertisement or advertisements are to be communicated with the requested information from content provider node 130 to user node 120 in accordance with the present invention).
identifying the campaign based in part on the specified target content item placement being included in the one or more placements, the campaign including a plurality of campaign item sets that are associated with a respective set of selection rules and each content item set being associated with one or more creative groups 
(see Nicholas FIG. 42 where targeted ads 1-5 are selected at 555…see Nicholas FIG. 40 campaign 1 at 513, content placement ads 1-4 at 514-517, FIG. 43 on rules for which terms to include in the target list at 608 and which terms to avoid in the list at 610).
the campaign including a plurality of content item sets that each are associated with a respective set of selection rules and each content item set being associated with one or more creative groups, 

providing the selected content item to fill the content item placement 
(see Nicholas FIG. 42 where targeted ads 1-5 are selected at 555, and ad 3 is selected as the default ad).
Nicholas does not disclose
wherein each creative group includes content items that are associated with a same concept describing a same product, service, or idea with a particular image but have at least one differing asset parameter; 
wherein the selection information comprises information identifying a viewing user, targeting criteria associated with the viewing user, supported content item types for a client device associated with the viewing user, and dimensions for a content item slot;

selecting the at least one content item set included in the one or more placements selecting the identified campaign, the selecting being based in part on the selection information and a set of selection rules associated with the content item set 
selecting the creative group within the selected content item set based in part on the selection rules associated with the selected content item set 
wherein the selection rules comprise targeting criteria, priority information, and frequency information indicative of how often a particular content item is provided, the selection rules influencing selection of the creative group and configured by a content item provider;
selecting a content item within the selected creative group using portions of the  selection information and one or more asset parameters associated with the content items in the selected creative group, the one or more asset parameters comprising a size parameter that automatically defines the dimensions of the content item;
Colas teaches
wherein each creative group includes content items that are associated with a same concept describing a same product, service, or idea with a particular image but have at least one differing asset parameter; 
(see Colas [0215] which discusses creative group [gallery ad, and ad master] via “ After selecting "Admin Only" 1701, the Publisher PrePress Administrator is presented with the logon dialog box 1702, shown in FIG. 17B. If logon is successful, a listing is displayed of the areas that the Publisher PrePress Administrator is responsible for, as illustrated in FIG. 28 in a preferred gallery ad embodiment and FIG. 29 in a preferred in-column ad embodiment – which shows ad templates with differing parameters (sizes). See FIGS. 11A-c for ad images
See FIG. 19 – list of ad masters with specific size templates
See [0069] and FIG 24B which shows an ad master of several ads for products [houses]).

Pasila teaches
selecting the at least one content item set included in the one or more placements selecting the identified campaign, the selecting being based in part on the selection information and a set of selection rules associated with the content item set 
(see Pasila …[0026] … An interface module 120 may include or be configured to execute a rule set for each enquiry originating from a user terminal 100 while accessing content in server 112 of the publisher. The rule sets may direct an enquiry for advertisement content to a relevant pool. An exemplary rule set could include stating that the content in an accessed web site is based on the themes "sport" and "tennis" with instructions that "tennis" is a subcategory of "sport". The stated rule set would direct the enquiry first to the pool having the product theme "tennis". If the pool includes feasible advertisements, one or more advertisements may be provided to user terminal 100 either directly or via server 112. If the product theme pool "tennis" does not have feasible advertisements, the interface module 120 could then access a pool having products related to the parent theme of the accessed web site, for example, the theme "sports").
selecting the creative group within the selected content item set based in part on the selection rules associated with the selected content item set 

Therefore, from the teaching of Pasila, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ad campaign system of Nicholas in view of Colas to include the above claim element as taught by Pasila in order to ensure advertisers ads are matched to publisher content.
Conrad teaches
wherein the selection information comprises information identifying a viewing user, targeting criteria associated with the viewing user, supported content item types for a client device associated with the viewing user, and dimensions for a content item slot;

wherein the selection rules comprise targeting criteria, priority information, and frequency information indicative of how often a particular content item is provided, the selection rules influencing selection of the creative group and configured by a content item provider;
(see Conrad [0047, 0049, 0051, 0082] which discusses the marketer’s use of ranking, priority rules, criteria, ad frequency, etc. regarding ad selection and generation).
selecting a content item within the selected creative group using portions of the  selection information and one or more asset parameters associated with the content items in the selected creative group, the one or more asset parameters comprising a size parameter that automatically defines the dimensions of the content item;
(see Conrad [0060, 0063] which discuss automatic dimensioning of ads)

Independent Claim 17:
Nicholas discloses
A computer-implemented method comprising:
storing on an online system one or more content item placements, purchased by a user, for content items in a publishing system, the publishing system different than the online system, wherein the one or more placements are purchased on the one or more publishing systems;
(see Nicholas [0148], FIGS 5, 6… a newspaper publisher of a newspaper having a region of commercial influence (e.g., region RCI in FIG. 5), a manager of web server 131, and ad advertiser of the newspaper are enlisted to facilitate an on-line advertising of one or more advertisements of the advertiser on telecommunication system 100. In one embodiment of stage S432, the newspaper publisher contacts each advertiser of the newspaper to ascertain any interest in advertising on web pages of content providers of telecommunication system 100 such as content server 131a…FIG. 6 shows ad content items are retrieved).
storing a campaign provided by the user, the campaign associated with the one or more content item placements and including a plurality of content item sets that each are associated with a respective set of selection rules and each content item set being associated with one or more creative groups, 

receiving a request for a content item from the publishing system, the request specifying a target content item placement, and including selection information
(see Nicholas [0087]… ad selection node 140 includes a targeted ad server 141a and an associated database DB4 as illustrated in FIG. 3 for managing a selection of which advertisement or advertisements are to be communicated with the requested information from content provider node 130 to user node 120 in accordance with the present invention).
identifying the campaign based in part on the specified target content item placement being included in the one or more placements 
(see Nicholas FIG. 42 where targeted ads 1-5 are selected at 555).
providing the selected content item to fill the content item placement 
(see Nicholas FIG. 42 where targeted ads 1-5 are selected at 555, and ad 3 is selected as the default ad).
Nicholas does not disclose
identifying a viewing user based in part on the content item selection information; 
wherein each creative group includes content items that are associated with a same concept describing a same product, service, or idea with a particular image but have at least one differing asset parameter; 
wherein the selection information comprises information identifying a viewing user, targeting criteria associated with the viewing user, supported content item types for a client device associated with the viewing user, and dimensions for a content item slot;

selecting a content item set included in the identified campaign, the selecting being based in part on the selection information, a set of selection rules associated with the content item set, and the identified viewing user;
selecting a content item within the selected content item set based in part on the selection rules associated with the selected content item set, 
wherein the selection rules comprise targeting criteria, priority information, and frequency information indicative of how often a particular content item is provided, the selection rules influencing selection of the creative group and configured by a content item provider;
Colas teaches
wherein each creative group includes content items that are associated with a same concept describing a same product, service, or idea with a particular image but have at least one differing asset parameter; 
(see Colas [0215] which discusses creative group [gallery ad, and ad master] via “ After selecting "Admin Only" 1701, the Publisher PrePress Administrator is presented with the logon dialog box 1702, shown in FIG. 17B. If logon is successful, a listing is displayed of the areas that the Publisher PrePress Administrator is responsible for, as illustrated in FIG. 28 in a preferred gallery ad embodiment and FIG. 29 in a preferred in-column ad embodiment – which shows ad templates with differing parameters (sizes). See FIGS. 11A-c for ad images
See FIG. 19 – list of ad masters with specific size templates
See [0069] and FIG 24B which shows an ad master of several ads for products [houses]).

Pasila teaches
selecting a content item set included in the identified campaign, the selecting being based in part on the selection information, a set of selection rules associated with the content item set, and the identified viewing user;
 (see Pasila …[0026] … An interface module 120 may include or be configured to execute a rule set for each enquiry originating from a user terminal 100 while accessing content in server 112 of the publisher. The rule sets may direct an enquiry for advertisement content to a relevant pool. An exemplary rule set could include stating that the content in an accessed web site is based on the themes "sport" and "tennis" with instructions that "tennis" is a subcategory of "sport". The stated rule set would direct the enquiry first to the pool having the product theme "tennis". If the pool includes feasible advertisements, one or more advertisements may be provided to user terminal 100 either directly or via server 112. If the product theme pool "tennis" does not have feasible advertisements, the interface module 120 could then access a pool having products related to the parent theme of the accessed web site, for example, the theme "sports").
selecting a content item within the selected content item set based in part on the selection rules associated with the selected content item set, 

Therefore, from the teaching of Pasila, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ad campaign system of Nicholas in view of Colas to include the above claim element as taught by Pasila in order to ensure advertisers ads are matched to publisher content.
Conrad teaches
wherein the selection information comprises information identifying a viewing user, targeting criteria associated with the viewing user, supported content item types for a client device associated with the viewing user, and dimensions for a content item slot;

wherein the selection rules comprise targeting criteria, priority information, and frequency information indicative of how often a particular content item is provided, the selection rules influencing selection of the creative group and configured by a content item provider;
(see Conrad [0047, 0049, 0051, 0062, 0082] which discusses the marketer’s use of ranking, priority, rules, criteria, ad frequency, etc. regarding ad selection and generation).
identifying a viewing user based in part on the content item selection information; 
(see Conrad [0061, 0062] and FIGS 5, 8 which discuss and show… targeting based on user viewing/interaction, via [0061] The marketer has the ability to select what happens when the web user moves their curser over the advertisement [user identification] [0061] .. The marketer has already entered the information about their advertising campaign and the 4P key words/phrases and rules in a manner similar to FIG. 2 and FIG. 14. The marketer starts by selecting the advertisement size (500) the advertisement type (520) and the background (540). The marketer then selects the product/service key phrase (505) to place this key phrase text [0062]).
Therefore, from the teaching of Conrad, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ad campaign system of Nicholas in view of Colas and Pasila to include the above claim element as taught by Conrad in order to ensure advertisers ads are matched to publisher content, users and user devices and with rules and criteria for ad generation and ad dimensions.
Independent Claim 21:
Nicholas discloses
A system comprising:
a processor; and a memory comprising instructions, which when executed by the processor, (see Nicholas [0160, 176) cause the processor to:
store on an online system one or more content item placements, purchased by a user, for content items in a publishing system, the publishing system different than the online system, wherein the one or more placements are purchased on the one or more publishing systems;
(see Nicholas [0148], FIGS 5, 6… a newspaper publisher of a newspaper having a region of commercial influence (e.g., region RCI in FIG. 5), a manager of web server 131, and ad advertiser of the newspaper are enlisted to facilitate an on-line advertising of one or more advertisements of the advertiser on telecommunication system 100. In one embodiment of stage S432, the newspaper publisher contacts each advertiser of the newspaper to ascertain any interest in advertising on web pages of content providers of telecommunication system 100 such as content server 131a…FIG. 6 shows ad content items are retrieved).
store a campaign provided by the user, the campaign associated with the one or more content item placements and including a plurality of content item sets that each are associated with a respective set of selection rules and each content item set being associated with one or more creative groups, 
(see Nicholas FIG. 40 campaign 1 at 513, content placement ads 1-4 at 514-517, FIG. 43 on rules for which terms to include in the target list at 608 and which terms to avoid in the list at 610).
receive a request for a content item from the publishing system, the request specifying a target content item placement, and including selection information
(see Nicholas [0087]… ad selection node 140 includes a targeted ad server 141a and an associated database DB4 as illustrated in FIG. 3 for managing a selection of which advertisement or advertisements are to be communicated with the requested information from content provider node 130 to user node 120 in accordance with the present invention).
identify the campaign based in part on the specified target content item placement being included in the one or more placements 
(see Nicholas FIG. 42 where targeted ads 1-5 are selected at 555).
provide the selected content item to fill the content item placement 
(see Nicholas FIG. 42 where targeted ads 1-5 are selected at 555, and ad 3 is selected as the default ad).
Nicholas does not disclose
wherein each creative group includes content items that are associated with a same concept describing a same product, service, or idea with a particular image but have at least one differing asset parameter; 
wherein the selection information comprises information identifying a viewing user, targeting criteria associated with the viewing user, supported content item types for a client device associated with the viewing user, and dimensions for a content item slot;

select the at least one content item set included in the one or more placements selecting the identified campaign, the selecting being based in part on the selection information and a set of selection rules associated with the content item set 
select the creative group within the selected content item set based in part on the selection rules associated with the selected content item set 
wherein the selection rules comprise targeting criteria, priority information, and frequency information indicative of how often a particular content item is provided, the selection rules influencing selection of the creative group and configured by a content item provider;
select a content item within the selected creative group using portions of the  selection information and one or more asset parameters associated with the content items in the selected creative group, the one or more asset parameters comprising a size parameter that automatically defines the dimensions of the content item;
Colas teaches
wherein each creative group includes content items that are associated with a same concept describing a same product, service, or idea with a particular image but have at least one differing asset parameter; 
(see Colas [0215] which discusses creative group [gallery ad, and ad master] via “ After selecting "Admin Only" 1701, the Publisher PrePress Administrator is presented with the logon dialog box 1702, shown in FIG. 17B. If logon is successful, a listing is displayed of the areas that the Publisher PrePress Administrator is responsible for, as illustrated in FIG. 28 in a preferred gallery ad embodiment and FIG. 29 in a preferred in-column ad embodiment – which shows ad templates with differing parameters (sizes). See FIGS. 11A-c for ad images
See FIG. 19 – list of ad masters with specific size templates
See [0069] and FIG 24B which shows an ad master of several ads for products [houses]).

Pasila teaches
select the at least one content item set included in the one or more placements selecting the identified campaign, the selecting being based in part on the selection information and a set of selection rules associated with the content item set 
(see Pasila …[0026] … An interface module 120 may include or be configured to execute a rule set for each enquiry originating from a user terminal 100 while accessing content in server 112 of the publisher. The rule sets may direct an enquiry for advertisement content to a relevant pool. An exemplary rule set could include stating that the content in an accessed web site is based on the themes "sport" and "tennis" with instructions that "tennis" is a subcategory of "sport". The stated rule set would direct the enquiry first to the pool having the product theme "tennis". If the pool includes feasible advertisements, one or more advertisements may be provided to user terminal 100 either directly or via server 112. If the product theme pool "tennis" does not have feasible advertisements, the interface module 120 could then access a pool having products related to the parent theme of the accessed web site, for example, the theme "sports").
select the creative group within the selected content item set based in part on the selection rules associated with the selected content item set 

Therefore, from the teaching of Pasila, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ad campaign system of Nicholas in view of Colas to include the above claim element as taught by Pasila in order to ensure advertisers ads are matched to publisher content.
Conrad teaches
wherein the selection information comprises information identifying a viewing user, targeting criteria associated with the viewing user, supported content item types for a client device associated with the viewing user, and dimensions for a content item slot;

wherein the selection rules comprise targeting criteria, priority information, and frequency information indicative of how often a particular content item is provided, the selection rules influencing selection of the creative group and configured by a content item provider;
(see Conrad [0047, 0049, 0051, 0062, 0082] which discusses the marketer’s use of ranking, priority, rules, criteria, ad frequency, etc. regarding ad selection and generation).
selecting a content item within the selected creative group using portions of the  selection information and one or more asset parameters associated with the content items in the selected creative group, the one or more asset parameters comprising a size parameter that automatically defines the dimensions of the content item;
(see Conrad [0060, 0063] which discuss automatic dimensioning of ads)
Therefore, from the teaching of Conrad, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ad campaign .
Claims 3-6, 11-14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholas et al. (US 20060026067), in view of Colas et al. (US 20030046152), in view of Pasila et al. (US 20150134445), in view of Conrad (US 20150149274), and further in view of Raleigh et al. (US 20130238777).  
Claims 3, 11:
The Combination of Nicholas, Colas, Pasila, and Conrad does not disclose
the selection rules include targeting criteria, priority information, and frequency information 
Raleigh teaches
the selection rules include targeting criteria, priority information, and frequency information 
(see Raleigh …[0214]… a test group may include a set of content, storage elements, user devices, target users, etc. and The value metric information generated by the test group is monitored at specific time intervals (for example every hour, every day, every week, or any other time interval, etc.). In this manner, the value metric information generated by each time interval could be evaluated or estimated, and the time the content is exposed to a set of users could be selected. If the value metric information of a content after a time period drops below a threshold, it may be beneficial to delete the content, or exchange it for a different content with value metric above the threshold (frequency). Alternatively, instead of deleting the content it could be placed on a lower priority menu, or a less visible ranking, display menu, etc.).

Claims 4, 12:
The Combination of Nicholas, Colas, Pasila, and Conrad does not disclose
selecting the at least one content item set included in the identified campaign, the selecting being based in part on the selection information and a set of selection rules associated with the content item set, comprises: ranking the content item sets within the identified campaign in accordance with their priority information;
determining one or more characteristics of the viewing user based in part on the selection information 
comparing the determined one or more user characteristics to targeting criteria of the content item sets in accordance with their ranking 
selecting the content item set based on the comparing 
Raleigh teaches
 selecting the at least one content item set included in the identified campaign, the selecting being based in part on the selection information and a set of selection rules associated with the content item set, comprises: ranking the content item sets within the identified campaign in accordance with their priority information;

determining one or more characteristics of the viewing user based in part on the selection information 
(see Raleigh [0172]… a user entity received users preferences for initial content preloading and are further refined or modified based on analyzing user actions, states, location, purchase patterns or behavior, other behaviors. In at least one embodiment user interactions with the content at the user entity are also used, such as rental vs. purchase, selecting vs. previewing vs. consuming, etc. In at least one embodiment, a user entity receives preferences from a user about methods to present (for example display) preloaded content information (for example preloaded content offers, or availability, or priority, or type of content, or content provider to display in highest content offer discovery locations in UI, or type of content or content provider to display in a multitude of content offer areas, or type of content or content provider to display in a percentage of content offer positions)
comparing the determined one or more user characteristics to targeting criteria of the content item sets in accordance with their ranking 

selecting the content item set based on the comparing 
(see Raleigh [0124] above – content selection)
Therefore, from the teaching of Raleigh, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ad campaign system of Nicholas in view of Colas, Pasila, and Conrad to include the above claim element as taught by Raleigh in order to have several components to selection rules and parameters for making content selection.
Claims 5, 13:
The Combination of Nicholas, Colas, Pasila, and Conrad does not disclose
determining one or more characteristics of the viewing user based in part on the selection information, comprises: determining that the user has an associated user profile with the online system 
extracting one or more characteristics of the user from the user profile 
Raleigh teaches
determining one or more characteristics of the viewing user based in part on the selection information, comprises: determining that the user has an associated user profile with the online system 

extracting one or more characteristics of the user from the user profile 
(see Raleigh ..[0322] … extracting via historical data …”User profile inputs or user history of content consumption at each device may be used (vs. time/location/leisure mode/etc.). User interaction with a device at a given time may be also used”).
Therefore, from the teaching of Raleigh, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ad campaign system of Nicholas in view of Colas, Pasila, and Conrad to include the above claim element as taught by Raleigh in order to make adequate use of user profile and historical data.
Claims 6, 14:
The Combination of Nicholas, Colas, Pasila, and Conrad does not disclose
selecting the creative group within the selected content item set based in part on the selection rules associated with the selected content item set, comprises: selecting a creative group within the selected content item set using the frequency information associated with the content item set 
Raleigh teaches
selecting the creative group within the selected content item set based in part on the selection rules associated with the selected content item set, comprises: selecting a creative group within the selected content item set using the frequency information associated with the content item set 

Therefore, from the teaching of Raleigh, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ad campaign system of Nicholas in view of Colas, Pasila, and Conrad to include the above claim element as taught by Raleigh in order to use parameters such as frequency information for making content selection.


Claim 19:
The Combination of Nicholas, Colas, Pasila, does not disclose
the selection rules include targeting criteria, priority information, and frequency information 
Conrad teaches
the selection rules include targeting criteria, priority information, and frequency information 
(see Conrad [0047, 0049, 0051, 0082] which discusses the marketer’s use of ranking, priority rules, criteria, ad frequency, etc. regarding ad selection and generation).

Claim 20:
The Combination of Nicholas, Colas, Pasila, and Conrad does not disclose
selecting the at least one content item set included in the identified campaign, the selecting being based in part on the selection information and a set of selection rules associated with the content item set, comprises: ranking the content item sets within the identified campaign in accordance with their priority information;
determining one or more characteristics of the viewing user based in part on the selection information 
comparing the determined one or more user characteristics to targeting criteria of the content item sets in accordance with their ranking 
selecting the content item set based on the comparing 
Raleigh teaches
 selecting the at least one content item set included in the identified campaign, the selecting being based in part on the selection information and a set of selection rules associated with the content item set, comprises: ranking the content item sets within the identified campaign in accordance with their priority information;

determining one or more characteristics of the viewing user based in part on the selection information 
(see Raleigh [0172]… a user entity received users preferences for initial content preloading and are further refined or modified based on analyzing user actions, states, location, purchase patterns or behavior, other behaviors. In at least one embodiment user interactions with the content at the user entity are also used, such as rental vs. purchase, selecting vs. previewing vs. consuming, etc. In at least one embodiment, a user entity receives preferences from a user about methods to present (for example display) preloaded content information (for example preloaded content offers, or availability, or priority, or type of content, or content provider to display in highest content offer discovery locations in UI, or type of content or content provider to display in a multitude of content offer areas, or type of content or content provider to display in a percentage of content offer positions)
comparing the determined one or more user characteristics to targeting criteria of the content item sets in accordance with their ranking 

selecting the content item set based on the comparing 
(see Raleigh [0124] above – content selection)
Therefore, from the teaching of Raleigh, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ad campaign system of Nicholas, in view of Colas, Pasila, and Conrad to include the above claim element as taught by Raleigh in order to have several components to selection rules and parameters for making content selection.
Response to Arguments
The Applicant's arguments and amendments necessitated new grounds of rejection, including an updated Alice 101 rejection. Therefore the Applicant’s arguments are moot in view of new grounds of rejection made above in this office action.  

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney M. Henry whose telephone number is 571-270-5102.  The examiner can normally be reached on Tuesday through Friday from 7:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas whose telephone number is 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-270-6102.


/RMH/
/Rodney Henry/ Patent Examiner Art Unit 3681

/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688